DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on July 14, 2020 was received. Claims 1 and 4-5 were amended. Claims 2-3 were canceled. Claims 7-8 were added. 
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued April 15, 2020. 

Claim Objections
The claim objection on claim 5 is withdrawn, because the claim has been amended. 

Claim Rejections - 35 USC § 112
The claim rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claim 5 has been amended, because the claim has been amended.

Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a)(1) as being anticipated by Kitamura (JP2016122681A using machine translation) on claims 1-2 and 4 are withdrawn, because the claims have either been amended or canceled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4 and 7-8 are rejected under 35 U.S.C. 103 as unpatentable over Kitamura (JP2016122681A using machine translation) in view of Morita (JP11329936/ JPH11329936A using machine translation)
Regarding claim 1, Kitamura teaches a method of determining flowing down state of liquid through image processing in a substrate processing apparatus (abstract and abstract and paragraph 0001) (a detecting method). Kitamura teaches when the supply of the processing liquid from the nozzle 43 (target nozzle) is stopped, an image is taking at the first image area B1, where the regions overlaps a flow-down path (dropping path) of the liquid from the nozzle (target nozzle opening) to the upper surface of the substrate (paragraphs 0007, 0062,0071 figure 7-8), wherein the target nozzle 43 is one of the nozzles (paragraph 0024) (imaging in a non-supply period during which supply of liquid to a target nozzle among one or more nozzle is stopped while allowing an imaging visual field to include a dropping path through which the liquid drops from an opening of the target nozzle). Kitamura teaches to determine whether or not there is liquid using an imaging results in said imaging step (paragraphs 00061-0064, 0071 and 0080-0082). Kitamura teaches the imaging field of view is a region above the target object to which the liquid is supplied to a substrate (an object) (see paragraphs 0007 and 0062, figures 7-8), and in the image capturing steps, it is detected where liquid drops from the target nozzle 43 which is located above the object (paragraphs 00061-0064, 0071 and 0080-0082) (said imaging visual field is a region above an object to which said liquid is 
Kitamura does not explicitly teach the target nozzle is retracted from above said object immediately after said imaging step and in a period during which said target nozzle is positioned above said object, said liquid is not supplied toward said object. However, Morita teaches a method of detecting a supply state for processing liquid to the substrate in order to avoid inappropriate processing to continuously preform on a substrate (paragraph 0004). Morita teaches retracting the nozzle from above the subject immediately after the detecting step (imaging step) (paragraphs 0031, 0033, 0035, 0037, 0038-0039 and 0041, figure 4). Morita further teaches the liquid is not supplied toward said object in a period during which said target nozzle is positioned above said object (paragraphs 0030-0033, where liquid is not supplied before the detecting step and after when there is abnormal state, paragraphs 0035, 0037-0038 when the liquid is stopped supplying to the object). It is noted that the limitation does not specified how long the “a period” is, therefore, any pause of the supply of the liquid when the target nozzle is positioned above the object is considered to read on the claimed limitation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to retracting the nozzle from above the object immediately after the imaging step as suggested by Morita in the method of detecting as disclosed by Kitamura because Morita teaches such treatment can prevent the liquid from being dropped to the substrate, resulting to an inapposite treatment that causes unevenness in the coating film (paragraph 0039). 

Regarding claim 7, Morita teaches the target nozzle is moved from the retracted position to the supply position, which is above the object when the liquid is not supplied to the object (paragraphs 0030-0031)
Regarding claim 8, Kitamura teaches there are three sets of processing liquid discharge units 30, 40 and 50 (plurality of target nozzles including said target nozzle), and they are being moved from retracting position, to treatment position (center of the object) (paragraphs 0022-0023 figure 2) for detecting and imaging (paragraphs 0007, 00061-0064, 0071 and 0080-0082, figures 7-8). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kitamura (JP2016122681A using machine translation) and Morita (JP11329936/ JPH11329936A using machine translation) as applied to claims 1, 4 and 7-8 above, and further in view of Sekimoto (JP2011014849A using machine translation).
Regarding claim 5, Kitamura teaches all limitation of this claim, including the target nozzle 43 is among one of more nozzles that are moved alone (paragraphs 0022-0024 and figures 2 and 5). Kitamura does not explicitly teach the one or more nozzles include: a nozzle group consisting of plurality of nozzles that is integrally moved; and the target nozzle is part of the at least said nozzle group. However, Sekimoto teaches a liquid processing apparatus (abstract) and disclose a plurality of nozzles are attached to one arm and drive to move together (paragraphs 0004, 0008 and 0029, see figure 4). . 

Response to Arguments
Applicant's arguments filed on April 15, 2020 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
Kitamura, Morita and Sekimoto do not teach the new limitation of “in a period during which said target nozzle is positioned above said object, said liquid is not supplied toward said object” in claim 1 and new claims 7-8. 

In response to Applicant’s arguments, please consider the following comments:
As disused above, Kitamura, Morita and Sekimoto teaches the newly added features of claims 1 and 7-8. 



Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/N.V.L/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717